Citation Nr: 1756507	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  16-56 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date prior to January 6, 2006 for a right eye cataract.

2. Entitlement to an initial rating in excess of 10 percent for right eye cataract prior to March 24, 2011 and in excess of 30 percent from March 24, 2011.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1956 to October 1959.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A hearing was requested in this matter. However, the request for a hearing was withdrawn in August 2017. 

The issue of entitlement to an earlier effective date is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) ( 2012).


FINDINGS OF FACT

1. Prior to March 24, 2011, the Veteran's corrected visual acuity was 20/50 in the right eye.

2. From March 24, 2011, the Veteran has had visual acuity in the right eye ranging from 5/200 to being able to discern only hand motions from a distance of one foot.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent prior to March 24, 2011 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.79 (2017), 4.84a Diagnostic Codes 6061 to 6079(2008).

2. The criteria for a rating in excess of 30 percent after March 24, 2011 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.79 (2017), 4.84a Diagnostic Codes 6061 to 6079(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VA issued a VCAA letter to the Veteran in November 2007, prior to the initial unfavorable adjudication in September 2014. The letter contained all required information. VA has satisfied its duty to notify.

Duty to Assist

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when necessary. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The RO obtained the Veteran's VA medical records as well as his service treatment records. No other relevant records are outstanding. The Veteran was provided a VA examination in December 2013. The duty to assist has been satisfied.

Neither the Veteran nor his representative has raised any [other] issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating for Right Eye Cataract

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 
38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Effective December 10, 2008, VA revised the schedular rating criteria for the evaluation of eye disorders. See 73 Fed. Reg. 66,543-66,554 (Nov. 10, 2008) (codified at 38 C.F.R. § 4.79); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009). However, these amended criteria govern cases only when the claim is filed on or after that date. Id.  Here, because the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the prior criteria. Id. When evaluating visual impairment, if only one eye is service connected, the non-service connected eye is presumed to have no worse than 20/40 (or normal) vision. 
38 C.F.R. § 4.75(c)(2017). The maximum rating for visual impairment of one eye is 30 percent unless there is anatomical loss of the eye. 38 C.F.R. § 4.75(d). 

The Veteran had surgery on his right eye cataract in 1960, and has a replacement lens. The Veteran's left eye is not service-connected and therefore the corrected visual acuity in the left eye will be considered to be 20/40 for purposes of rating the right eye. 

Given that the left eye is considered to be 20/40 for rating purposes, a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in the service-connected eye is correctable to 20/50; (2) when vision in the service-connected eye is correctable to 20/70; or (3) when vision in the service-connected eye is correctable to 20/100. 38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008). 

Given that the left eye is considered to be 20/40 for rating purposes, a 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in the service-connected eye is correctable to 20/200; or (2) when vision in the service-connected eye is correctable to 15/200; 38 C.F.R. § 4.84a, Diagnostic Code 6077.

Given that the left eye is considered to be 20/40 for rating purposes, a 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in the service-connected eye is correctable to 10/200; (2) when vision in the service-connected eye is correctable to 5/200; or (3) when there is blindness in the service-connected eye, having only light perception. 38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6077.

The only records on file from prior to March 24, 2011 are treatment notes from September 2009, which show visual acuity of 20/50 in the right eye. Assuming normal visual acuity in the left eye, the appropriate rating is 10 percent. 38 C.F.R. § 4.84a, Diagnostic Code 6079. There is no other evidence of visual acuity in the right eye in the period prior to March 24, 2011. A rating in excess of 10 percent prior to March 24, 2011 is not warranted. 

Treatment records from March 24, 2011 show visual acuity in the right eye as CF @ 3'. CF is a notation meaning "counting fingers" that is used when visual acuity is worse than 5/200, while the notation 3' indicates the Veteran was able to count fingers from three feet away. Treatment notes from October 2012 note visual acuity in the right eye as HM @ 1'. HM is used when the patient can only discern broad hand motions. Treatment notes from June 2013 note visual acuity at 5/200 for the right eye. The Veteran received a VA examination in December 2013. The examiner noted that the Veteran had visual acuity of CF @1'. There is nothing to indicate that the findings are not competent or credible. Therefore, they are entitled to probative weight. 

The records show that as of March 24, 2011, the Veteran's right eye cataract had significantly decreased visual acuity, ranging from 5/200 to being able to only discern hand motions at a distance of one foot. Diagnostic Code 6074 provides ratings when visual acuity of the worse eye is at 5/200. Diagnostic Code 6070 provides ratings when the worse eye is capable of only light perception. The Veteran's condition falls between these two levels. However, the rating under each code is the same, providing for a 30 percent rating when the better eye is at 20/40, as is the case here. A rating in excess of 30 percent is not warranted. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 30 percent for the Veteran's service-connected right eye cataract. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to March 24, 2011 and in excess of 30 percent after March 24, 2011 is denied.


REMAND

The Veteran filed several claims for service connection for his right eye cataract from 1978 to 1984. Each claim was ultimately denied by the Board and those decisions were final. 

In April 1990, the Veteran submitted another claim for his right eye. The RO denied reopening in an April 1990 rating decision. On appeal, in September 1992 the Board remanded the issue of service connection for the right eye cataract to the RO for further consideration of reopening. In September 1994, the RO issued a rating decision denying reopening of the case due to lack of new and material evidence. The Veteran filed a notice of disagreement in October 1994. In May 1995, the Board again remanded the case to the RO for issuance of a Statement of the Case. No Statement of the Case was ever issued, and the case remained open. 

As the pending issue of whether the claim should have been reopened is relevant to the ultimate effective date for service connection, the pending due process action must be completed with the opportunity for the Veteran to perfect an appeal.  

Accordingly, the case is REMANDED for the following action:

Review the claims file and issue a Statement of the Case addressing whether new and material evidence sufficient to reopen was submitted in conjunction with the claim filed in April 1990. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


